1. "Presence of a person at a distillery when whisky is actually being made and his flight therefrom on seeing an officer approaching may, when not satisfactorily explained, authorize a jury to find him guilty of manufacturing whisky; and whether an attempted explanation of such presence and conduct is reasonable and satisfactory is a question for the jury." Strickland v. State, 43 Ga. App. 578 (  159 S.E. 756).
2. The evidence in the instant case shows that the defendant and several other persons were at a distillery when whisky was actually being made, and twenty quarts had already been "run," and all of them fled when the officers approached. In the defendant's statement to the jury he denied being at the distillery, and introduced evidence tending to show an alibi. The jury returned a verdict of guilty of manufacturing whisky. Their finding was approved by the trial judge, and this court, to which this case was carried after the motion for a new trial was overruled (which contained only the general grounds, the special grounds having been expressly abandoned), does not have authority to interfere where it appears that the evidence was sufficient to authorize the verdict. Morgan v. State, 154 Ga. 419
(114 S.E. 325).
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                        DECIDED SEPTEMBER 20, 1940.